               Case 2:19-cv-01789-KJN Document 29 Filed 12/01/20 Page 1 of 2


     DOLLY M. TROMPETER, ESQ.
 1
     CA Bar ID No. 235784
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   Dolly@DollyDisabilityLaw.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )   Case No. 2:19-CV-01789-KJN
     DEBORAH ANN ESPINOSA,                             )
10                                                     )   STIPULATION AND [PROPOSED]
                    Plaintiff,                         )   ORDER FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from December 21, 2020 December 15, 2020 (see ECF No. 26 at 1) to January 21, 2021,
19   January 15, 2021 for Plaintiff to serve on defendant with PLAINTIFF’S REPLY TO
20   DEFENDANT’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT. All other dates
21   in the Court’s Scheduling Order shall be extended accordingly. No further extensions of time
22   will be granted.
23          This is Plaintiff’s fourth request for an extension of time overall, but the first extension
24   on this task. Good cause exists for this request. Counsel for Plaintiff has preplanned vacation
25   days for Christmas week, and as such, requires additional time to provide Plaintiff’s Reply to
26   Defendant’s Opposition.
27          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
28   and Court for any inconvenience this may cause.



                                                   1
                 Case 2:19-cv-01789-KJN Document 29 Filed 12/01/20 Page 2 of 2



 1
                                       Respectfully submitted,
 2
 3   Dated: November 30, 2020          PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                   By: /s/ Dolly Trompeter
 5
                                      DOLLY TROMPETER
 6                                    Attorneys for Plaintiff

 7
 8
     Dated: November 30, 2020          MCGREGOR W. SCOTT
 9                                     United States Attorney
                                       DEBORAH LEE STACHEL
10                                     Regional Chief Counsel, Region IX
11                                     Social Security Administration

12
                                   By: *Wyeth McAdam
13                                    Wyeth McAdam
14                                    Special Assistant United States Attorney
                                      Attorneys for Defendant
15                                    (*As authorized by email on November 30, 2020)
16
17                                [PROPOSED] ORDER
18
19   Pursuant to stipulation, IT IS SO ORDERED.
20
21   Dated: December 1, 2020
22
23
24
25
26   espi.1789
27
28



                                             2
